Name: 90/352/EEC: Council Decision of 29 June 1990 amending Decision 89/45/EEC on a Community system for the rapid exchange of information on dangers arising from the use of consumer products
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  information and information processing;  consumption
 Date Published: 1990-07-06

 Avis juridique important|31990D035290/352/EEC: Council Decision of 29 June 1990 amending Decision 89/45/EEC on a Community system for the rapid exchange of information on dangers arising from the use of consumer products Official Journal L 173 , 06/07/1990 P. 0049 - 0049*****COUNCIL DECISION of 29 June 1990 amending Decision 89/45/EEC on a Community system for the rapid exchange of information on dangers arising from the use of consumer products (90/352/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Decision 89/45/EEC (1) established a Community system for the rapid exchange of information on dangers arising from the use of consumer products until 30 June 1990; Whereas it is necessary to extend and amend Decision 89/45/EEC; Whereas, without prejudice to other Commission proposals on consumer safety in particular, the Community system concerned should be established, on the basis of experience acquired, for a period ending not later than the date of application of a Directive on the approximation of the laws, regulations and administrative provisions of the Member States concerning general product safety, HAS ADOPTED THIS DECISION: Article 1 Article 8 of Decision 89/45/EEC shall be replaced by the following text: 'This Decision shall remain in force until the date by which Member States will have to comply with the Directive on the approximation of the laws, regulations and administrative provisions of the Member States concerning general product safety. The Commission shall submit a report on the operation of the system at least every two years; Article 2 The Decision is addressed to the Member States. Done at Luxembourg, 29 June 1990. For the Council The President M. SMITH (1) OJ No C 135, 2. 6. 1990, p. 11. (2) Opinion delivered on 15 June 1990 (not yet published in the Official Journal). (3) OJ No L 17, 21. 1. 1989, p. 51.